 Case 1:21-cv-00149-VM Document 71 Filed 04/12/21 Page 1 of 47




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
ENGINE CAPITAL MANAGEMENT, LP,     :
                                   :
                    Plaintiff,     :     21 Civ. 149 (VM)
                                   :
     - against -                   :    DECISION AND ORDER
                                   :
ENGINE NO. 1 GP LLC, et al.,       :
                                   :
                    Defendants.    :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

     Plaintiff       Engine      Capital   Management,         LP     (“Engine

Capital”     or    “Plaintiff”)      brought     this     action      against

Engine No. 1 GP LLC, Engine No. 1 NY LLC, Engine No. 1 LLC,

Engine No. 1 LP, Christopher James (“James”), and Charles

Penner      (“Penner”)        (collectively,          “Defendants”)       for

trademark infringement in violation the Lanham Act (“Count

One”),     cybersquatting      in    violation    of     the    Lanham    Act

(“Count Two”),       common law trademark infringement (“Count

Three”), and injury to business reputation or trademark-

infringement       dilution   in    violation    of    New     York    General

Business     Law     §   360-l      (“Count     Four”)       stemming    from

Defendants’ use of the “Engine” mark. (See First Amended

Complaint (“FAC”), Dkt. No. 15.)

     Now before the Court are two motions. First is Engine

Capital’s motion for a preliminary injunction enjoining and


                                      1
    Case 1:21-cv-00149-VM Document 71 Filed 04/12/21 Page 2 of 47



restraining Defendants from using Engine Capital’s “Engine”

or     “Engine       Capital”       marks,       or    any    element       confusingly

similar to those marks, as or part of a trademark, trade

name, or internet domain name in connection with public-

market              investments.             (See            Motion          for        a

Preliminary           Injunction,        Dkt.           No.        40;      Plaintiff’s

Memorandum          of    Law (“Pls. Mem.”), Dkt. No. 49.) Defendants

oppose        the    Motion.    (See         Defendants’             Memorandum       of

Law      in     Opposition (“Opposition”), Dkt. No. 56.)

        Second       is    Defendants’        letter         motion      requesting    a

premotion conference and leave to file a motion to dismiss

the FAC. The Court construes the letter as a motion to

dismiss1       pursuant        to    Federal          Rule    of    Civil     Procedure

(“Federal Rule”) 12(b)(6) (the “Letter Motion,” Dkt. No.

36). Plaintiff opposes the Letter Motion. (See “March 3

Letter,” Dkt. No. 39.)

        For     the       reasons     that       follow,       the       Court     DENIES

Plaintiff’s motion for a preliminary injunction and GRANTS

in part and DENIES in part Defendants’ Letter Motion to

dismiss the FAC.



1 See Kapitalforeningen Lægernes Invest. v. United Techs. Corp., 779 F.
App’x 69, 70 (2d Cir. 2019) (affirming the district court ruling
deeming an exchange of letters as a motion to dismiss).

                                             2
    Case 1:21-cv-00149-VM Document 71 Filed 04/12/21 Page 3 of 47




                                    I. BACKGROUND2

A.      THE FAC’S ALLEGATIONS

        Engine Capital is a limited partnership and a leading

investment       management        firm.    Engine        Capital    has    used   the

“Engine Capital” and “Engine” marks since as early as July

2013     for    its   management      and       investment     services.       Engine

Capital has gained notoriety and influence for its branded

investment advisory services related to public markets and

shareholder activism. Engine Capital is marketed towards

institutional and retail high-net-worth investors. Engine

Capital contends that it is widely referred to and known as

“Engine”        in    the        activist        and     investment        management

industry.

        Engine Capital is an activist shareholder. An activist

shareholder is a shareholder in a public company that takes

an     active    role       by    trying        to     influence    the     company’s

governance, strategy, operations, mergers and acquisitions

policies, allocation of capital, and corporate policies.

Engine Capital has been mentioned in various media pieces

on    shareholder       activism      and       has    received     other    industry

honors.        Engine    Capital       alleges          that   because       of    its



2 The factual background herein derives from the FAC, as well as from
the exhibits filed in connection with Plaintiffs’ Memorandum of Law and
                                            3
 Case 1:21-cv-00149-VM Document 71 Filed 04/12/21 Page 4 of 47




reputation,        it    has      successfully              negotiated        board

representation with many publicly traded companies, which

has been critical to its success.

      Engine    Capital    owns    the       U.S.     Trademark       Application

Serial   No.   90453755    for    “Engine       Capital”       for     investment

management     services,   investment          advisory       services,       asset

management services, and advisory services in the field of

shareholder    activism.       Engine       Capital    also    owns     the    U.S.

Trademark Application Serial No. 90453764 for “Engine” for

the same set of services.

      Defendants are a new investment fund that focuses on

shareholder activism. James and Penner are the principals

of Engine No. 1 GP LLC, Engine No. 1 NY LLC, and Engine No.

1 LLC and launched the fund in December 2020. Defendants

use “Engine No. 1” as a service mark and trade name in

connection with the investment fund. Defendants also own

the      website        www.engine1.com               and       the       website

www.engineno1.com, which redirects to www.engine1.com (the

“Engine1   Website”).      The    Engine1       Website       uses     the    marks

“Engine No. 1” and “Engine” to promote corporate activism

and financial services. Defendants are also alleged to have



Defendants’ Opposition. Except when specifically quoted or referenced,
no further citation to these sources will be made.
                                        4
 Case 1:21-cv-00149-VM Document 71 Filed 04/12/21 Page 5 of 47




used the term “Engine” to identify themselves in connection

with a proxy contest with Exxon Mobil Corporation.

      On October 20, 2020, Engine No. 1 GP LLC filed an

intent     to   use    trademark       application       Serial    No.    90267238

with the U.S. Patent and Trademark Office (“USPTO”) for

“Engine     No.       1”   in     Class       36   covering       generally      and

specifically:

      (a) investment management services; (b) financial
      services, namely, providing investment management
      strategies in the fields of long and short
      equity, absolute return, low net market exposure,
      private and public debt, private and public
      equity, and shareholder activism; (c) financial
      information relating to shareholder activism,
      mergers,      acquisitions,     and     corporate
      transactions, debt finance, debt trading and debt
      issuance; and (d) investment management services
      and financial services.

(FAC ¶ 32 (emphasis omitted).)

      Engine      Capital       alleges   that     Defendants’      use    of    the

marks “Engine No. 1” and “Engine” in connection with its

investment services and shareholder activism has caused or

will cause confusion in the investment community in which

these entities operate. Engine Capital further alleges that

third parties are likely to be confused as to the source of

Defendants’       services       and   may     believe    they     are    in    fact

Engine Capital’s services, originate with Engine Capital,

or   are   otherwise       connected      with      Engine    Capital.     Engine
                                          5
 Case 1:21-cv-00149-VM Document 71 Filed 04/12/21 Page 6 of 47




Capital states that Defendants will target the same clients

Engine      Capital      targets.      According          to   Engine    Capital,

Defendants have injured Engine Capital through the use of

its   marks       and   has   caused     and       will    continue      to    cause

irreparable injury to it for which there is no adequate

remedy at law.

      With       respect    to   James       and    Penner,     Engine    Capital

alleges that as principals of the defendant entities, they

“have been[] the moving, acting and conscious force who

caused the direct infringement and wrongdoing that is at

issue in this action” because James and Penner controlled

and directed the defendant entities. (Id. ¶¶ 38-39.)

B.    THE    EVIDENCE       SUBMITTED     FOR      PURPOSES     OF   PLAINTIFF’S

      MOTION FOR PRELIMINARY INJUNCTION

      In support of its Motion for a Preliminary Injunction,

Engine      Capital        provides      evidence         consisting      of     its

trademark         applications,        media        articles      and     reports

discussing         Engine        Capital,          internal      reports         and

communications          concerning     Engine       Capital’s        performance,

news articles about the launch of Engine No. 1 and its

Exxon Mobil proxy fight, offering and marketing materials

from Engine No. 1, Defendants’ trademark application, and

details     of    other     third-party       marks       containing     the    term
                                         6
 Case 1:21-cv-00149-VM Document 71 Filed 04/12/21 Page 7 of 47




“engine” in Class 36.

       Engine Capital has also submitted various affidavits.

For instance, Engine Capital filed an affidavit of Arnaud

Ajdler (“Ajdler”), its founder and managing partner. Engine

Capital    also   submitted     affidavits   of     five    individuals

familiar with the industry and Engine Capital, including

two Engine Capital investors who mistakenly believed that

Engine No. 1 was affiliated with Engine Capital. One of the

investors, Adam Semler, saw an article about Engine No. 1

investing in Exxon and reached out to Ajdler to “express

[his] displeasure” with that investment. (“Semler Decl.,”

Dkt. No. 46.) Ajdler informed Semler that Engine Capital

was not affiliated with Engine No. 1. The other individuals

also   confused   the   two    and   subsequently    learned,      either

through inquiring of Ajdler or other means, that there was

no connection between Engine Capital and Defendants.

       Engine Capital submitted the affidavit of Professor

Frank Partnoy, a professor of law            at the University of

California Berkeley School of Law whose areas of teaching

and research include public equity financial markets and

shareholder   activism.       (“Partnoy   Decl.,”    Dkt.    No.    42.)

Professor Partnoy notes that “the rise of text analytics

and algorithmic trading . . . have increased the potential
                                     7
 Case 1:21-cv-00149-VM Document 71 Filed 04/12/21 Page 8 of 47




for    confusion         in    investor      and    stakeholder         reactions    to

announcements and media coverage,” noting that “there is

evidence that the public equity financial markets react to

the use of a particular word that is in a firm’s name, even

when the use of the word is irrelevant to the firm.” (Id. ¶

27.) To support this proposition, Professor Partnoy cites

the example of Signal Advance, Inc., a small medical device

company, whose stock price rose after being confused with

the    messaging     app        Signal.      Professor       Partnoy      also   states

that    “confusion             can     arise      even     when     investors       and

stakeholders are sophisticated.” (Id.)

       Defendants’            evidence      includes     Defendants’        trademark

application,         a        list     of      trademark      registrations         and

applications       from        the     USPTO      database    in    the    financial-

services class containing the word “engine,” a record from

the    USPTO   provisionally                granting     Defendants’        trademark

application for “Engine No. 1,” news articles and media

sources     mentioning               Defendants,       copies      of     Defendants’

websites,      and        various        other      materials       pertaining       to

Defendants’ Exxon campaign.

       Defendants         submitted         the    affidavit       of   David    Swift

(“Swift”), the Chief Operating Officer of Engine No. 1 LP.

Swift explains that James named Engine No. 1 after one of
                                             8
 Case 1:21-cv-00149-VM Document 71 Filed 04/12/21 Page 9 of 47




the    oldest    firehouses        in    San     Francisco,          where       James

resides.    Swift   states        that       James    sought       to    evoke      the

imagery of a firehouse or fire truck because a firehouse

“brings     together   a    community”          as    do    Defendants,          whose

“investments      align     the     interests         of        shareholders        and

stakeholders seeking to create a positive change along with

positive returns.” (“Swift Decl.,” Dkt. No. 57 ¶ 4.) Swift

worked with James when James was naming the company and

notes that James conducted a trademark search during that

process.

       Defendants also submitted the affidavit of an expert

witness, Joseph Grundfest, a professor of law at Stanford

Law School. Professor Grundfest concludes that reasonably

prudent institutional or high-net-worth investors would be

unlikely to confuse Engine Capital and Defendants and notes

that   similarities        in    corporate       names      in     the    financial

sector are not rare and do not appear to cause meaningful

confusion.      Professor        Grundfest      also       highlights        various

perceived issues with Professor Partnoy’s techniques.

C.     THE PARTIES’ ARGUMENTS

       1.    Preliminary Injunction Arguments

       Engine   Capital         argues   that        it    is     entitled     to     a

preliminary injunction because it is likely to succeed on
                                         9
Case 1:21-cv-00149-VM Document 71 Filed 04/12/21 Page 10 of 47




the merits of its Lanham Act and state law claims. As to

the Lanham Act trademark infringement claim, Engine Capital

argues that it holds valid, protectible marks and that a

likelihood of confusion exists. In support of the latter

contention, Engine Capital asserts that Engine Capital’s

marks are strong and similar to Defendants’ mark; Engine

Capital and Defendants operate in the same market; there is

significant evidence of actual confusion, as demonstrated

by    the    affidavits;           Defendants      lacked      good    faith;     and

Defendants        lack        an     established        reputation,           thereby

potentially         tarnishing            Engine        Capital’s        excellent

reputation.

      Defendants argue that Engine Capital’s motion fails

because its marks are weak and because it cannot show a

likelihood of confusion among the typical consumers of the

parties’ services, who are sophisticated investors that are

likely      to   conduct       due    diligence     before      investing       large

amounts of money. Defendants note that their mark evokes

the   impression         of    a    firehouse     or    fire    truck    and     thus

distinguishes       them      from    Engine      Capital      and    other    firms.

Defendants       also     point      to   evidence      suggesting       that     the

parties do not compete for the same investors and that

Defendants       acted    in       good   faith    in   adopting      their     mark.
                                           10
    Case 1:21-cv-00149-VM Document 71 Filed 04/12/21 Page 11 of 47




Defendants further argue that Engine Capital has failed to

show actual confusion that affected investment decisions or

a      risk    of      tarnishing       Engine           Capital’s    reputation.

Defendants additionally contend that no irreparable harm

exists.

        2.     Dismissal Arguments

        Defendants make two arguments in their Letter Motion.3

First, Defendants argue that Engine Capital has failed to

allege facts or provide evidence of anything beyond the

mere      possibility       of    confusion         or    dilution.    Defendants

further contend that the claims fail because Engine Capital

has     only    made       conclusory     allegations         with    respect   to

irreparable         harm    and   injury       to   goodwill    or    reputation.

Moreover, Defendants argue Engine Capital’s cybersquatting

claim is deficient because Engine Capital has failed to

sufficiently allege bad faith. Second, Defendants contend

that Penner cannot be sued personally because there are

only     conclusory        allegations     supporting         Engine    Capital’s

contention      that       Penner   was    a    moving,      active,    conscious

force behind Defendants’ alleged infringement.

        In response, Engine Capital notes that no evidence of


3 Defendants originally argued that personal jurisdiction had been
insufficiently alleged as to certain defendants, but they have since
withdrawn that argument. (See Dkt. No. 65.)
                                          11
Case 1:21-cv-00149-VM Document 71 Filed 04/12/21 Page 12 of 47




likely confusion is needed at the motion-to-dismiss stage.

Engine      Capital        also    argues       that        a      presumption      of

irreparable      harm        applies          once        Engine        Capital    has

demonstrated     a    likelihood         of    succeeding          on    the   merits.

Finally, Engine Capital asserts that bad faith has been

pled   based    on    allegations        that        Defendants         entered    into

competition with Engine Capital in the same market and must

have been fully aware of the strength of Engine Capital’s

marks. Engine Capital also argues that Penner’s liability

has been adequately pleaded because the FAC alleges his

role   as   a   principal;        that   he     is    a    moving,       active,    and

conscious force behind Defendants’ wrongdoing; and that he

intentionally        and    purposefully         directed          and    controlled

Defendants’ acts.

                              II. LEGAL STANDARD

A.     PRELIMINARY INJUNCTION

       To obtain a preliminary injunction, a plaintiff must

show: “(1) irreparable harm; (2) either a likelihood of

success on the merits or both serious questions on the

merits and a balance of hardships decidedly favoring the

moving party; and (3) that [the requested relief] is in the

public interest.” N. Am. Soccer League, LLC v. U.S. Soccer

Fed’n, 883 F.3d 32, 37 (2d Cir. 2018).
                                         12
Case 1:21-cv-00149-VM Document 71 Filed 04/12/21 Page 13 of 47




      The showing of irreparable harm “is the single most

important requisite.” LSSi Data Corp. v. Time Warner Cable,

Inc., 892 F. Supp. 2d 489, 501 (S.D.N.Y. 2012) (internal

quotation       marks    and   citation         omitted).      To    demonstrate

irreparable harm, the movant must show “an injury that is

neither remote nor speculative, but actual and imminent.”

Rodriguez v. DeBuono, 175 F.3d 227, 234 (2d Cir. 1999)

(internal quotation marks and citation omitted). The movant

must further show that the injury “cannot be remedied by an

award of monetary damages.” Id.

      “Irreparable harm exists in a trademark case when the

party   seeking        the   injunction       shows    that     it    will    lose

control over the reputation of its trademark pending trial

because loss of control over one’s reputation is neither

calculable      nor     precisely      compensable.”        N.Y.C.    Triathlon,

LLC v. NYC Triathlon Club, Inc., 704 F. Supp. 3d 305, 343

(S.D.N.Y.       2010)    (citation       omitted).     In     cases    involving

Lanham Act claims, irreparable harm is to be presumed if a

plaintiff first establishes a likelihood of succeeding on

the   merits.     15     U.S.C.    §    1116(a).      “By    the     same    token,

however,    if    the     plaintiff      does    not   show     likelihood      of

success    on    the     merits,    it    cannot      obtain    a    preliminary

injunction without making an independent showing of likely
                                         13
Case 1:21-cv-00149-VM Document 71 Filed 04/12/21 Page 14 of 47




irreparable       harm.”      Fed.   Express      Corp.       v.    Fed.       Espresso,

Inc., 201 F.3d 168, 174 (2d Cir. 2000).

       “When      considering         a     motion       for        a        preliminary

injunction, unlike a motion to dismiss, the Court need not

accept      as     true        the        well-pleaded             allegations          in

Plaintiff[’s]       complaint.”           Victorio       v.        Sammy's        Fishbox

Realty     Co.,   No.    14    Civ.       8678,   2014    WL       7180220,        at    *4

(S.D.N.Y. Dec. 12, 2014) (citing Incantalupo v. Lawrence

Union Free Sch. Dist. No. 15, 652 F. Supp. 2d 314, 317 n.1

(E.D.N.Y.      2009)).     Although        a   plaintiff’s          burden        at    the

preliminary-injunction stage is less than at the summary-

judgment stage, see Gluco Perfect, LLC v. Perfect Gluco

Prods., Inc., No. 14 Civ. 1678, 2016 WL 11469931, at *4 n.2

(E.D.N.Y. Jan. 7, 2016), the plaintiff must submit evidence

sufficient to support a finding that the plaintiff will

likely succeed on the merits and suffer irreparable harm,

as the plaintiff bears “the burden of proof on their motion

for    a   preliminary         injunction,”        Sunni,          LLC       v.    Edible

Arrangements, Inc., No. 14 Civ. 461, 2014 WL 1327880, at *3

(S.D.N.Y. Apr. 3, 2014). While the evidence need not be

“compelling” per se, it should be enough to allow a court

to    conclude    that     the   plaintiff        is   likely           to    prove     the



                                          14
Case 1:21-cv-00149-VM Document 71 Filed 04/12/21 Page 15 of 47




relevant facts “by a preponderance of the evidence.” Fed.

Express, 201 F.3d at 177.

B.     MOTION TO DISMISS

       “To survive a motion to dismiss [pursuant to Federal

Rule 12(b)(6)], a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

U.S.    544,    570   (2007)).   This   standard   is   met   “when   the

plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. A court should not dismiss

a complaint for failure to state a claim if the factual

allegations sufficiently “raise a right to relief above the

speculative level.” See Twombly, 550 U.S. at 555. The task

of the Court in ruling on a motion to dismiss is to “assess

the legal feasibility of the complaint, not to assay the

weight of the evidence which might be offered in support

thereof.” In re Initial Pub. Offering Sec. Litig., 383 F.

Supp. 2d 566, 574 (S.D.N.Y. 2005) (internal quotation marks

and citation omitted).

       Unlike    at    the   preliminary-injunction       stage,      for

purposes of a motion to dismiss, a Court must accept all
                                   15
Case 1:21-cv-00149-VM Document 71 Filed 04/12/21 Page 16 of 47




well-pleaded factual allegations in the complaint as true

and    draw       all    reasonable    inferences        in       the   plaintiff’s

favor. See Chambers,          282     F.3d   at    152   (citing         Gregory      v.

Daly, 243 F.3d 687, 691 (2d Cir. 2011)). Thus, a plaintiff

at the preliminary-injunction stage has a “heavier burden”

than a plaintiff “bears in pleading the plausible claim

necessary to avoid dismissal.” New Hope Family Servs., Inc.

v. Poole, 966 F.3d 146, 165 (2d Cir. 2020).

C.     THE LANHAM ACT

       A plaintiff alleging trademark infringement under the

Lanham Act “must demonstrate that (1) it has a valid mark

that is entitled to protection and that (2) the defendant’s

actions    are      likely    to    cause    confusion        with      that    mark.”

Tiffany & Co. v. Costco Wholesale Corp., 971 F.3d 74, 84

(2d Cir. 2020).

       When analyzing the first prong, courts assess whether

the marks at issue are distinctive, that is, “serve[] to

identify      a    particular      source.”    Two    Pesos,        Inc.       v.   Taco

Cabana, Inc., 505 U.S. 763, 768 (1992); see also Genesee

Brewing Co. v. Stroh Brewing Co., 124 F.3d 137, 143 (2d

Cir.    1997).      “A    registered    mark      enjoys      a    presumption        of

distinctiveness.” Alzheimer’s Disease & Related Disorders



                                        16
Case 1:21-cv-00149-VM Document 71 Filed 04/12/21 Page 17 of 47




Association,    Inc.       v.     Alzheimer’s        Foundation      of    America,

Inc., 307 F. Supp. 3d 260, 285 (S.D.N.Y. 2018).

    When analyzing the second prong, courts use the eight-

factor test articulated in Polaroid Corp. v. Polarad Elecs.

Corp.,    287   F.3d        492     (2d    Cir.      1961)     (the       “Polaroid

Factors”):

    (1) the strength of the trademark; (2) the degree
    of similarity between the plaintiff’s mark and
    the defendant’s allegedly imitative use; (3) the
    proximity    of     the    products     and     their
    competitiveness    with   each    other;    (4)   the
    likelihood that the plaintiff will ‘bridge the
    gap’ by developing a product for sale in the
    defendant’s   market;   (5)   evidence    of   actual
    consumer   confusion;    (6)   evidence    that   the
    defendant adopted the imitative term in bad
    faith;   (7)   the   respective    quality   of   the
    products; and (8) the sophistication of the
    relevant population of consumers.

Tiffany, 971 F.3d at 84-85 (footnotes omitted).

                                   III. DISCUSSION

    The     Court     is    not    persuaded      that    Engine      Capital   is

entitled to injunctive relief. Engine Capital has not shown

a likelihood of success on the merits of its Lanham Act

claims. Nor has Engine Capital shown that it will suffer

irreparable harm absent an injunction. The Court further

concludes    that     Engine       Capital     has    failed    to    allege    any

facts     supporting         Penner’s          individual       liability        or

Defendants’     bad        faith     in    registering         its    domain    as
                                          17
Case 1:21-cv-00149-VM Document 71 Filed 04/12/21 Page 18 of 47




necessary      for        Engine        Capital’s       cybersquatting         claim.

However,    the      allegations          for    the     remaining      counts    are

sufficient      at       this    initial       stage.    Therefore,      the     Court

denies Engine Capital’s motion for a preliminary injunction

and grants in part and denies in part Defendants’ Letter

Motion to dismiss the FAC.

A.    PRELIMINARY INJUNCTION

      Engine Capital’s motion for a preliminary injunction

fails, primarily because Engine Capital has not satisfied

the requirement of showing irreparable harm. A presumption

of irreparable harm does not apply because Engine Capital

cannot demonstrate a likelihood of success on the merits of

its   Lanham     Act       claims.       The    Court     addresses      first    the

likelihood      of       success    on    the    merits     of    the   Lanham    Act

claims and then turns to irreparable harm.

      1.    Likelihood of Success on the Merits

      Engine Capital is unlikely to succeed on its Lanham

Act   claims.       As    to    Engine     Capital’s      claim    for     trademark

infringement,        the        Court    cannot       conclude     based    on    the

evidence     put     forth        that    Engine        Capital    is    likely    to

“establish      a    likelihood          that    an     appreciable      number    of

ordinarily prudent purchasers are likely to be misled, or

confused as to the source of sponsorship of the goods in
                                           18
    Case 1:21-cv-00149-VM Document 71 Filed 04/12/21 Page 19 of 47




question.” Universal City Studios, Inc. v. T-Shirt Gallery,

Ltd., 634 F. Supp. 1468, 1476 (S.D.N.Y. 1986). As to its

claim for cybersquatting, the Court is not persuaded that

the     evidence       supports    a     likely     finding    that    Defendants

acted     with    “a     bad    faith    intent     to    profit     from    [Engine

Capital’s] mark.” N.Y.C. Triathlon, 704 F. Supp. 2d at 324.

        a.      Trademark Infringement

        On balance, the Polaroid Factors do not support Engine

Capital’s position.4 Even assuming for the sake of argument

that     the    factors        pertaining      to   the    strength    of    Engine

Capital’s        mark,     the     proximity        of    Engine     Capital     and

Defendants’        services,       and     Engine        Capital’s    ability     to

“bridge the gap” weigh in favor of Engine Capital,5 the

remaining factors do not.

        i.      Degree of Similarity

        The second Polaroid Factor -- the degree of similarity

between the marks -- weighs in favor of Defendants. This

inquiry involves looking at “how [the marks] are presented

in     the     marketplace,”       The    Sports     Auth.,     Inc.    v.     Prime


4 Because the Court concludes that Engine Capital has not demonstrated a
likelihood of success on the second prong of the test for trademark
infringement under the Lanham Act, the Court need not address the first
prong, which is whether Engine Capital has a valid mark entitled to
protection.
5 Because the Court need not, and does not, address these factors in

order to conclude that a preliminary injunction is unwarranted, it is
                                          19
 Case 1:21-cv-00149-VM Document 71 Filed 04/12/21 Page 20 of 47




Hospitality Corp., 89 F.3d 955, 962 (2d Cir. 1996). “In

evaluating similarity, a court looks at how a mark as a

whole sounds, looks and feels -- reviewing the size of a

mark, design of a logo, the typeface, how a word sounds

when spoken.” Flushing Bank v.               Green Dot Corp., 138 F.

Supp. 3d 561, 587 (S.D.N.Y. 2015). Use of the same word

“does not necessarily make the marks similar for purposes

of assessing confusion under a Polaroid analysis.” Medici

Classics Prods. LLC v. Medici Grp. LLC, 590 F. Supp. 2d

548,   554    (S.D.N.Y.    2008)    (citing    cases).   “Factors     which

courts       consider     in   this        regard    include   mode     of

presentation,      typeface,       inclusion    of   additional     words,

dress colors, and associated tie-ins, such as a mascot.”

Flushing Bank, 138 F. Supp. 3d at 587.

       Although both Engine Capital and Defendants’ marks use

the word “Engine,” the marks are sufficiently distinct as

presented in the marketplace. The Court is persuaded that

the inclusion of “No. 1” in “Engine No. 1” suggests imagery

of a firehouse or firetruck as Defendants contend.6 Fire



unnecessary for the Court to analyze the proffered experts’ analyses on
these factors.
6 Engine Capital argues that Defendants refer to themselves as simply

“Engine” and do not always include the “No. 1,” thereby undermining
Defendants’ claim that their mark evokes imagery of a firehouse. The
Court is not persuaded. Engine Capital points to just a single instance
in which “Engine” alone is used by Defendants, and Engine Capital takes
                                      20
 Case 1:21-cv-00149-VM Document 71 Filed 04/12/21 Page 21 of 47




engines, and often their related firehouses, are commonly

referred    to   as    “engine”    and       a   number.       See,    e.g.,     John

Kelly, A Brave Rescue in 1978 is Still a Part of District

Firefighting       Lore,      Wash.          Post        (Mar.        29,    2021),

https://www.washingtonpost.com/local/dc-fire-rescue-

medal/2021/03/29/da2b8f84-8da7-11eb-a6bd-

0eb91c03305a_story.html           (discussing            a    fire     rescue      by

“Engine 21,” a firehouse in Washington, D.C.); Sarah Maslin

Nir, San Francisco Firefighters Become Unintended Safety

Net   for   the       Homeless,    N.Y.          Times       (Aug.    26,    2015),

https://www.nytimes.com/2015/08/27/us/san-francisco-

firefighters-become-unintended-safety-net-for-the-

homeless.html     (“When     the    emergency        bell       sounds      at   Fire

Station 1 here, firefighters pull on boots and backpacks,

swing into Engine 1 and hurtles out the door in almost a

single   motion,      a   blast    of    red      lights      and     caterwauling



that example out of context. In the fine print of a press release,
Defendants referred to themselves as “Engine” after the following
sentence: “Engine No. 1 LLC, Engine No. 1 LP, Christopher James,
Charles Penner (collectively, ‘Engine’), Gregory J. Goff, Kaisa
Hietala, Alexander Karsner, and Anders Runevad (collectively and
together with Engine, the ‘Participants’) intend to file with the
Securities and Exchange Commission (the ‘SEC’) a definitive proxy
statement and accompanying form of WHITE proxy to be used in connection
with the solicitation of proxies from the shareholders of Exxon Mobil
Corporation (the ‘Company’).” (Dkt. No. 48-26, at 4.) Defendants
clearly identified themselves as “Engine No. 1” before designating the
shorthand term “Engine” in the legal fine print. In light of this
context, the Court does not find Defendants have referred to themselves
as solely “Engine” in a manner that undermines their argument.
                                        21
Case 1:21-cv-00149-VM Document 71 Filed 04/12/21 Page 22 of 47




sirens.”). “Engine Capital,” on the other hand, does not

evoke       such     imagery.      Instead,     inclusion          of    the        word

“Capital” suggests a finance-related entity.

       In this way, the case at hand is akin to Flushing Bank

v. Green Dot Corp., 138 F. Supp. 3d 561. In Flushing Bank,

the court found that the marks “iGObanking” and “GoBank”

were dissimilar because “iGObanking” evokes an impression

of    action       whereas   “GoBank”      conveys     the       impression     of    a

location. Id. at 587-88. Here too, the inclusion of “No.

1,” like the “i” and “-ing” in “iGObanking,” elicits an

entirely different impression than does Engine Capital’s

mark.

       In    other    words, “No.       1” is       not    a mere descriptive

addition that leaves the term “engine” as the dominant term

or focal point in “Engine No. 1.” This distinguishes the

present case from those that Engine Capital relies on in

its     briefing.        For       instance,        Engine        Capital       cites

Morningside Group Ltd. v. Morningside Capital Group, LLC,

182   F.3d     133,    140   (2d    Cir.     1999),       in    which   the    Second

Circuit concluded that the two marks were similar because

“Morningside”         was    the    only     word     that       “stands      out    as

dominant       in     the    two     names.”        The        words    surrounding

“Morningstar” in the marks “Morningside Group Limited” and
                                        22
Case 1:21-cv-00149-VM Document 71 Filed 04/12/21 Page 23 of 47




“Morningside        Capital      Group,          L.L.C.”        were     otherwise

overlapping or did “not serve any differentiating role.”

Id. By contrast, “Engine Capital” and “Engine No. 1” share

only one word in common, and the term “No. 1” does serve a

differentiating role by evoking a firehouse. In light of

this     resulting        impression,       it     is    unlikely        potential

investors    would        perceive     and       remember        only    the     term

“Engine.”

       Defendants’ logo is also distinguishable from Engine

Capital’s logo in its color scheme, font, and layout:




This difference is significant because the parties’ logos

appear on the various examples of offering and marketing

materials    in     the     record.    (See,       e.g.,     Dkt.       Nos.   59-12

(Defendants’ website for the Exxon campaign), 59-11 (the

Engine1 Website), 48-15 (Defendants’ press release), 48-8

(Engine Capital’s marketing materials), 48-9 (same).) Any

reasonable investor would review these types of materials

before    making     investment       decisions.        As      such,    the   stark

difference     in     the     logos     appearing          in     both    parties’

materials    contributes        to    the        Court’s     finding      that     as

                                       23
Case 1:21-cv-00149-VM Document 71 Filed 04/12/21 Page 24 of 47




presented in the marketplace, the marks are not similar to

a significant degree. See Flushing Bank, 138 F. Supp. 3d at

588    (concluding      that    differences         in    the   parties’   logos

undermined the plaintiff’s argument of a high degree of

similarity between their marks).

       ii.    Actual Confusion

       Similarly, the fifth Polaroid Factor -- evidence of

actual consumer confusion -- supports Defendants. Engine

Capital’s evidence of actual consumer confusion is minimal

at best. Engine Capital has failed to introduce “survey

evidence, empirical studies, or expert testimony to suggest

that   the    public    is     or   is    likely     to    be   confused,”    the

absence of which is “significant.” Atl. Richfield Co. v.

Arco Globus Int’l Co., Inc., No. 95 Civ. 6361, 1997 WL

607488,      at   *8   (S.D.N.Y.     May      29,    1997).     “Although     the

plaintiffs need only demonstrate a likelihood of confusion

and not actual confusion to warrant equitable relief, the

Court may properly infer that there is no likelihood of

consumer confusion from this absence of survey evidence.”

Universal     City     Studios,     634    F.   Supp.      at   1478   (citation

omitted) (discussing whether the plaintiff adduced enough

evidence of confusion to justify a preliminary injunction).

       Engine     Capital’s     evidence        supporting      a   finding   of
                                         24
    Case 1:21-cv-00149-VM Document 71 Filed 04/12/21 Page 25 of 47




actual consumer confusion is limited to five affidavits7

(only two of which are from investors) claiming confusion

and some conclusory averments from Professor Partnoy. This

evidence      is    insufficient        to    support    a        likelihood      of

consumer confusion.

         “Evidence     of    only   a   small   number       of    instances      of

actual confusion can be dismissed as inconsequential or de

minimis.” Heartland Animal Clinic, P.A. v. Heartland SPCA

Animal Med. Clinic, LLC, 861 F. Supp. 2d 1293, 1304 (D.

Kan.      2012)    (citing    4     McCarthy    on   Trademarks         §   23:14

(alteration omitted)) (discussing whether the plaintiff was

entitled      to   a   preliminary       injunction);        see     also    Grout

Shield Dist., LLC v. Elie E. Salvo, Inc., 824 F. Supp. 2d

389, 415-16 (E.D.N.Y. 2011) (noting that six instances of

confusion      were    de    minimis     in    denying   a        motion    for   a

preliminary injunction); cf. Water Pik, Inc. v. Med-Sys.,



7 When filing its reply memorandum of law, Engine Capital included a
second affidavit of Ajdler, which states that Ajdler learned of another
instance of actual confusion since Engine Capital’s initial filings.
Ajdler attests, “Specifically, a third-party marketer claimed she
recently saw Engine in the paper in connection with the ExxonMobil
proxy contest and believed that Engine No. 1 was a SPV of Engine
[Capital].” (Dkt. No. 70 ¶ 28.) The Court is not inclined to give much
weight to this sixth instance of confusion because Ajdler’s affidavit
contains virtually no contextual details to aid the Court in its
analysis. Even were the Court to accept that a sixth instance of
confusion occurred, for the reasons discussed herein, that evidence
does not meaningfully alter the Court’s analysis or conclusion that the
evidence is insufficient to demonstrate a likelihood of actual
confusion.
                                        25
    Case 1:21-cv-00149-VM Document 71 Filed 04/12/21 Page 26 of 47




Inc., 726 F.3d 1136, 1150 (10th Cir. 2013) (affirming the

district        court’s       conclusion        that     four     instances      of

confusion are de minimis at the summary-judgment stage);

Nora Beverages, Inc. v. Perrier Grp. of Am., Inc., 269 F.3d

114, 124 (2d Cir. 2001) (affirming the district court’s

conclusion       on     a    motion   for      summary       judgment    that   two

anecdotes of confusion were de minimis and citing cases).

While the handful of instances of confusion Engine Capital

has offered support a finding that confusion might occur,

such a small number of instances is insufficient to support

a finding that widespread confusion is likely to occur.

        Worse    yet,       the   affidavits     do    not    suggest    that   any

consumer        confusion         affected      a      consumer’s       investment

decisions. “[T]he relevant confusion is that which affects

the purchasing and selling of the goods or services in

question,” rather than “confusion generally.” Lang v. Ret.

Living Publ’g Co., Inc., 949 F.2d 576, 583 (2d Cir. 1991)

(internal quotation marks and citations omitted). But none

of the affidavits suggested that the confusion the affiants

experienced       affected        their   investment         conduct.8    And   all


8 Engine Capital argues that the confusion need not affect the ultimate
investment decisions and that it is sufficient that potential investors
might avoid meeting with it or otherwise change their behavior as a
result of the confusion. That may be, but Engine Capital’s allegations
of such confusion are speculative. Engine Capital has failed to
                                          26
 Case 1:21-cv-00149-VM Document 71 Filed 04/12/21 Page 27 of 47




affiants learned, either by making inquiries of Ajdler or

by independently researching, that Engine No. 1 was not

affiliated with Engine Capital, further undermining Engine

Capital’s claim of actual confusion. See Nora Beverages,

269   F.3d   at   124   (“[I]nquiries          about     the     relationship

between an owner of a mark and an alleged infringer do not

amount to actual confusion as such inquiries are arguably

premised upon a lack of confusion between the products such

as to inspire the inquiry itself.”); Medici Classics Prods.

LLC, 590 F. Supp. 2d at 556 (“To show actual confusion, a

plaintiff must demonstrate a diversion of sales, damage to

goodwill, or loss of control over reputation.” (internal

quotation marks and citation omitted)).

      Professor    Partnoy’s    affidavit             likewise        does    not

provide   sufficient    evidence    of    a    likelihood        of    consumer

confusion. This affidavit states that “there is evidence

that the public equity financial markets react to the use

of a particular word that is in a firm’s name, even when

the use of the word is irrelevant to the firm,” including

when the investors are sophisticated. (Partnoy Decl. ¶ 27.)

But   Professor   Partnoy   cites       only    one    anecdote        for   that



demonstrate that any consumer confusion           affected       the    affiants’
decisions to interact with Engine Capital.
                                   27
Case 1:21-cv-00149-VM Document 71 Filed 04/12/21 Page 28 of 47




conclusion: the example of Signal Advance, Inc., a small

medical device company, whose stock price rose after being

confused with the messaging app Signal following a tweet

from Elon Musk saying “Use Signal.” (Id. ¶ 27 n.30.) The

Court is not persuaded that this single anecdote supports

Professor Partnoy’s sweeping conclusion. Nor is the Court

persuaded       that    Professor        Partnoy’s       general         observation,

which is devoid of analysis into the specific case at hand,

suggests anything beyond the possibility of confusion. More

than    that    is     needed    for     a    successful       claim.      See   Estee

Lauder Inc. v. The Gap, Inc., 108 F.3d 1503 (2d Cir. 1997)

(noting that the “test” for a trademark infringement claim

“is not whether confusion is possible” but rather “whether

confusion      is    probable     among           numerous   customers       who    are

ordinarily prudent”).

       Engine       Capital     argues       that    because       Defendants      have

been in existence for less than a year, the absence of

evidence       of    actual     confusion          should    not    weigh    against

Engine    Capital.       The     Court       acknowledges          that    the   short

timeframe may affect how many instances of confusion Engine

Capital could adduce. But the issue with Engine Capital’s

evidence is not only its quantity, but also its quality. At

best,    Engine       Capital’s     evidence          suggests       a    handful   of
                                             28
Case 1:21-cv-00149-VM Document 71 Filed 04/12/21 Page 29 of 47




individuals         initially          believed         Defendants        and       Engine

Capital were connected but, after inquiring or conducting

their    own      research,        realized        there    was     no    connection.

Unlike      in      the     cases       Engine         Capital    cites        involving

sophisticated            investors      like       those    here,       there       is    no

evidence       of    a    change       in    these      individuals’         investment

behavior or of harm in the form of missed opportunities for

Engine Capital. See K2 Advisors, LLC v. K2 Volatility Fund,

LP,   No.    02     Civ.       3984,    2002      WL   31235701,     at      *15    &    n.1

(S.D.N.Y.        Oct.     4,    2002)       (noting      that    evidence       that      “a

potential         investor        assumed         that     one     of        plaintiff’s

representatives was associated with K2 Volatility Fund” was

sufficient        to      weigh    this      factor      slightly       in    favor      of

finding     confusion).           Absent      stronger      evidence,         the    Court

cannot conclude that Engine Capital is likely to succeed in

showing actual confusion.

      iii. Bad Faith

      The sixth factor -- evidence of bad faith -- weighs in

Defendants’ favor as well. “Bad faith generally refers to

an attempt by a junior user of a mark to exploit the good

will and reputation of a senior user by adopting the mark

with the intent to sow confusion between the two companies'

products.” Star Indus., Inc. v. Bacardi & Co., Ltd., 412
                                             29
    Case 1:21-cv-00149-VM Document 71 Filed 04/12/21 Page 30 of 47




F.3d 373, 388 (2d Cir. 2005). “Selection of a mark that

reflects       the    product’s       characteristics,     request   for    a

trademark search and reliance on the advice of counsel are

factors        that   support     a    finding    of    good   faith.”     Id.

(citation omitted).

        The evidence proffered at this initial stage suggests

Defendants       acted   in     good    faith.    Engine   Capital’s     sole

argument with respect to bad faith is that Defendants must

have known about Engine Capital, and therefore the use of

“engine” in their mark indicates an intent to capitalize on

the goodwill of Engine Capital’s marks. But Engine Capital

has not provided any definitive evidence that Defendants

were aware of Engine Capital. It instead relies on its

reputation and Defendants’ role in the industry to argue

for a finding of knowledge.9 The Court is not persuaded. At

the preliminary-injunction stage, courts are “not required

to accept all [of plaintiff’s] allegations as true or to

draw     all    reasonable    inferences     in   its   favor.”   New    Hope

Family Servs., 966 F.3d at               165. Engine Capital has not

established that its reputation is of such a stature to


9 In its reply memorandum of law, Engine Capital seeks to rely on
Defendants’ failure to disavow knowledge in its briefing to support its
claim that Defendants were aware of Engine Capital. The Court will not
rely on this lack of denial. The burden of proof is on Engine Capital
as the plaintiff to adduce evidence of awareness.
                                        30
Case 1:21-cv-00149-VM Document 71 Filed 04/12/21 Page 31 of 47




give rise to the inference it seeks. Inferring knowledge on

Defendants’         part    requires       too     much          speculation        to    be

appropriate on the record presented here.

      According        to     Engine     No.       1     LP’s        Chief    Operating

Officer, Swift, James did conduct a trademark search when

naming the company and came across numerous other financial

entities     with     the    term    “engine”          in   their       names.      (Swift

Decl. ¶ 3.) But there is no evidence to suggest that Engine

Capital was amongst that group. Engine Capital’s trademark

applications were not filed until January 7, 2021. (Dkt.

Nos. 48-1, 48-2.) Seeing that Engine No. 1 was founded in

“fall   of    2020”        (Swift   Decl.      ¶   3),        and    that     its    legal

counsel      submitted       the    application          for      its    trademark        on

October    20,      2020    (Dkt.    No.    59-1),          it    is    reasonable        to

presume that the trademark search took place well before

January 2021.

      Instead, the trademark search suggests that Defendants

acted with good faith, as does Defendants’ explanation of

the   selection       of     the    “Engine        No.      1”      mark.    Defendants

explain      that     James    selected          their        mark      to   evoke       the

impression of a historic firehouse in San Francisco where

he    resides,        and     its      function          in       society,       thereby

representing         the     alignment        in       Defendants’           investments
                                         31
Case 1:21-cv-00149-VM Document 71 Filed 04/12/21 Page 32 of 47




between shareholder and stakeholder interests. (Swift Decl.

¶¶ 3-4.) This explanation for the selection of the mark is

reasonable,       and    it    militates       against         a   finding      that

Defendants,       even   if   they     were    aware      of   Engine    Capital,

acted with bad faith in choosing a mark to benefit from

Engine    Capital’s      reputation.         See   Star    Indus.,      Inc.,    412

F.3d at 388.

       iv.    Quality of Services

       The seventh factor -- the respective quality of the

services -- is neutral. This factor “is primarily concerned

with     whether     the      senior    user’s       reputation         could    be

jeopardized by virtue of the fact that the junior user’s

product is of inferior quality.” Sports Auth., 89 F.3d at

965. Engine Capital has failed to adduce any evidence that

Defendants’ services are of poor quality or inferior to

Engine Capital’s such that Engine Capital’s reputation is

at risk. Engine Capital concedes as much, simply stating

that     as   a   new    fund,    Defendants        lack       “an   established

reputation.” (Pls. Mem. at 18.) But beyond a conclusory

statement that “Plaintiff’s service is excellent,” which

the Court does not need to accept as true, Engine Capital

has provided the Court with no information from which to

conclude that its reputation is at any risk of being harmed
                                        32
 Case 1:21-cv-00149-VM Document 71 Filed 04/12/21 Page 33 of 47




by Defendants’ mark.

     v.     Relevant Consumers’ Sophistication

     The    eighth      factor       --        the     sophistication     of   the

relevant population of consumers -- further cuts against

Engine Capital. There is little dispute that the parties’

clients are sophisticated.10 Defendants’ “privately-offered

funds generally will be             offered and marketed only to a

limited    group      of        investors        who     (i)   are    ‘qualified

purchasers’     under          Section    2(a)(51)        of   the    Investment

Company Act of 1940, (ii) seek capital appreciation through

investments     with       a     manager        making     impact    investments

focused    on   sustainable        growth        and    long-term    value,    and

(iii) who [sic] are able to invest a minimum $2 million

investment.” (Swift Decl. ¶ 10.) Engine Capital’s investors

likewise    are      “‘accredited              investors,’     which      include

institutional investors, such as pension funds, as well as

high-net-worth individuals.” (Partnoy Decl. ¶ 21.) Given

the types of investors and the amounts invested, there is

little doubt that these investors make investment decisions

after     extensive        research        and         “constitute    a    highly



10 Engine Capital alleges that its “investors, potential investors and
relevant stakeholders are not all sophisticated.” (Pls. Mem. at 18.)
The Court does not credit this allegation. Not only is it made without
any citation to evidence in the record, but it in fact contradicts the
                                          33
 Case 1:21-cv-00149-VM Document 71 Filed 04/12/21 Page 34 of 47




sophisticated market.” Morningside Grp. Ltd., 182 F.3d at

142. This sophistication weighs heavily against a finding

of a likelihood of confusion. Virgin Enters. Ltd. v. Nawab,

335 F.3d 141, 151 (2d Cir. 2003) (“Where the purchasers of

a product[] [or service] are highly trained professionals,

they know the market and are less likely than untrained

consumers to be misled or confused by the similarity of

different marks.”).

      It is true, as Engine Capital contends, that this is

not always the case. For instance, the Morningside Group

Court noted that when “there is a high degree of similarity

between the parties’ services and marks, the sophistication

of the buyers cannot be relied on to prevent confusion.”

182 F.3d at 142. But here, the Court has already concluded

that the marks do not share a high degree of similarity.

Moreover, “Morningside Group presented evidence of actual

confusion     among    several     highly   sophisticated     investment

professionals,”       id.,   but   such   evidence    is   lacking   here.

Indeed,   the   individuals        who    initially   wondered    at   the

connection between Engine Capital and Defendants did what

any   other   highly     sophisticated      and   reasonable     consumer



very evidence that Engine Capital has put forth through its expert’s
affidavit, as discussed herein.
                                     34
 Case 1:21-cv-00149-VM Document 71 Filed 04/12/21 Page 35 of 47




would have done: they made inquiries about the connection

or conducted their own research and learned that there was

no connection between these entities.11 Thus, the record at

this stage undermines any argument that the sophistication

of relevant consumers favors Engine Capital.

       In sum, upon a balancing of the Polaroid Factors, the

Court cannot conclude that “there is a likelihood that a

significant,” if any, “number of consumers will be confused

by the use of an allegedly infringing mark.” The Deal, LLC

v. Korangy Publ’g, Inc., 309 F. Supp. 2d 512, 530 (S.D.N.Y.

2004).      It    may   be   that   Engine     Capital   could   ultimately

prevail on its claims. But at this stage in the proceeding,

Engine Capital has failed to provide sufficient evidence to

find   it        will   likely   succeed      in   proving   that   relevant

consumers are likely to be misled about the true source of

Defendants’ services.

       b.        Cybersquatting

       To    establish       a   claim   of   cybersquatting     under   the

Lanham Act, “a plaintiff must demonstrate that: (1) its


11 Although Engine Capital argues that confusion that leads potential
consumers “into an initial interest” in Defendants “works a sufficient
trademark injury” as explained in Mobil Oil Corp. v. Pegasus Petroleum
Corp., 818 F.2d 254, 260 (2d Cir. 1987), Mobil Oil is distinguishable.
That case involved the oil trading market and included evidence that
even sophisticated oil traders did not investigate a new company before
initially communicating with it and would only investigate before
                                         35
Case 1:21-cv-00149-VM Document 71 Filed 04/12/21 Page 36 of 47




marks       were    distinctive     at       the   time     the         domain      was

registered; (2) the infringing domain names complained of

are   identical       to   or   confusingly        similar       to      plaintiff’s

mark; and (3) that the defendant has a bad faith intent to

profit from that mark.” N.Y.C. Triathlon, 704 F. Supp. 2d

at 324. Engine Capital is not likely to succeed on its

cybersquatting claim because, even assuming that it could

demonstrate the first two elements, it fails to establish

bad faith for the reasons set forth above.

       Engine Capital argues that Defendants’ bad faith is

evidenced through the fact that they entered into direct

competition with Engine Capital and because they must have

been fully aware of the strength of Engine Capital’s marks

for consumers in the market. This                      is the same argument

Engine Capital made with respect to the bad-faith Polaroid

Factor.      It    fares   no   better    here.     For    largely         the      same

reasons discussed previously in section III.A.1.a.iii, the

Court   cannot       conclude    that    Engine        Capital     is     likely     to

prevail in showing that Defendants acted with bad faith. It

is    not    clear    whether     Defendants       were     aware        of    Engine

Capital at the time its websites were made, and Engine



entering into a deal. Here,        on    the   other    hand,    there    is   no   such
evidence from investors.
                                        36
Case 1:21-cv-00149-VM Document 71 Filed 04/12/21 Page 37 of 47




Capital points to no evidence to that effect. And even if

Defendants    were   aware   of   Engine    Capital,       its    plausible

explanation    for     choosing    its     mark    as      well     as    the

differences in the parties’ logos undermines any conclusion

that Defendants intended to cause confusion and benefit off

of Engine Capital’s marks. Consequently, Engine Capital has

not   demonstrated      it   is    likely     to        succeed     on    its

cybersquatting claim.

      2.   Irreparable Harm

      While   Engine   Capital    has     failed    to     demonstrate      a

likelihood    of   success   on   the    merits    of    its     Lanham   Act

claims, it is not entitled to injunctive relief for any of

its claims because it has also failed to demonstrate that

it will suffer irreparable harm absent an injunction.

      As an initial matter, Engine Capital’s reliance on a

presumption of irreparable harm is unavailing. Under the

Lanham Act, a rebuttable presumption of irreparable harm

arises if a plaintiff demonstrates a likelihood of success

on the merits. 15 U.S.C. § 1116(a). But as discussed above,

Engine Capital has not made such a showing. The rebuttable

presumption of irreparable harm therefore does not apply.

      Nor does the record otherwise support a finding of

irreparable harm. Engine Capital needed to “supply evidence
                                  37
Case 1:21-cv-00149-VM Document 71 Filed 04/12/21 Page 38 of 47




of   the   loss    of   reputation    or    good   will.”    See   Rush    v.

Hillside Buffalo, LLC, 314 F. Supp. 3d 477, 486 (W.D.N.Y.

2018); see also Sunni, LLC v. Edible Arrangements, Inc.,

No. 14 Civ. 461, 2014 WL 1226210, at *12 (S.D.N.Y. Mar. 25,

2014) (citing cases). Instead, it only supplied a handful

of affidavits from individuals who were initially confused

about the connection between Engine Capital and Defendants.

Only two of those individuals were investors, and only one

expressed     displeasure     about        Defendants’   conduct.        More

importantly, all individuals’ confusion was dispelled once

they made inquiries or conducted research into the matter.

Evidence    of     consumer   confusion       is   not      equivalent     to

evidence of irreparable harm. See Herb Reed Enters., LLC v.

Fla. Ent’mt Mgmt., Inc., 736 F.3d 1239, 1250-51 (9th Cir.

2013) (concluding that an email from a potential customer

complaining       “simply   underscored      customer    confusion,       not

irreparable harm”).

      That notion applies with even greater force in this

case given the lack of evidence of any detrimental effects

from the purported confusion. As mentioned above, there is

no evidence that Defendants’ services are of an inferior

quality. Nor is there evidence suggesting that the highly

sophisticated clients that Engine Capital and Defendants
                                     38
Case 1:21-cv-00149-VM Document 71 Filed 04/12/21 Page 39 of 47




serve would be confused by Defendants’ mark causing them to

alter    their       investment        behavior.        Without     such   evidence,

Engine    Capital       cannot         support    its    conclusory        assertions

that     “Defendants’         infringement         puts      [its]    goodwill         at

risk.”       (Pls.     Mem.       at    24.)     And     because      it    is     well

established          that     “conclusory         statements         of     loss       of

reputation will not justify an irreparable harm finding,”

Alzheimer’s Found. of Am., Inc. v. Alzheimer’s Disease &

Related Disorders Ass’n, Inc., No. 10 Civ. 3314, 2015 WL

4033019, at *12 (S.D.N.Y. June 29, 2015), Engine Capital

has failed to meet its burden of demonstrating irreparable

harm.

       For    these     reasons,         Engine    Capital’s         Motion      for    a

Preliminary Injunction is denied.

B.     MOTION TO DISMISS

       The Court now turns to Defendants’ motion to dismiss

the FAC. The claims against Penner are dismissed because

the    allegations          are   insufficient          to   give    rise     to    his

personal      liability.          The     cybersquatting          claim     is     also

dismissed for failure to allege bad faith. But the Court is

not persuaded that dismissal of the other causes of action

is    warranted       when    taking       all    allegations        as    true    and

drawing reasonable inferences in Engine Capital’s favor.
                                           39
Case 1:21-cv-00149-VM Document 71 Filed 04/12/21 Page 40 of 47




      1.      Personal Liability of Penner

      “[A] corporate officer may be held personally liable

for trademark infringement and unfair competition if the

officer is a moving, active conscious force behind [the

defendant      corporation’s]           infringement.”      Cartier    v.    Aaron

Faber, Inc., 512 F. Supp. 2d 165, 170 (S.D.N.Y.                             2007).

“Demonstrating           that   the   corporation’s      officer      authorized

and approved the acts of unfair competition which are the

basis    of    the       corporation’s      liability       is   sufficient    to

subject       the        officer   to     personal    liability.”       Guthrie

Healthcare Sys. v. ContextMedia, Inc., 12 Civ. 7992, 2014

WL   185222,        at    *13   (S.D.N.Y.      Jan.   16,    2014)    (internal

quotation marks omitted).

      Engine Capital has failed to make any allegations that

Penner authorized or approved the trademark infringement at

issue. Engine Capital offers only the entirely conclusory

allegations that Penner was a “moving, acting and conscious

force”     behind         Defendants’     wrongdoing     and     directed     and

controlled Defendants’ actions. (FAC ¶ 38.) But these “are

mere legal conclusions and not entitled to a presumption of

truth.” See Steve Madden, Ltd. v. Jasmin Larian, LLC, No.

18 Civ. 2043, 2019 WL 294767, at *5 (S.D.N.Y. Jan. 22,

2019). Nor is it sufficient for Engine Capital to rely on
                                          40
 Case 1:21-cv-00149-VM Document 71 Filed 04/12/21 Page 41 of 47




the allegation that Penner is a principal of Defendants to

impute personal liability. See id. at *4 (“Courts in this

Circuit have held that a defendant is not considered a

‘moving, active, conscious force’ if the only allegation

made   by   the     plaintiff     is    that    the    defendant        holds     a

particular    title,       without     alleging       that    the       defendant

authorized or approved any allegedly infringing action.”

(citing cases)). The FAC contains no other nonconclusory

factual allegations suggesting that Penner authorized or

controlled    Defendants’       allegedly      infringing      conduct,         and

Engine Capital points to none in its briefing. As a result,

the FAC has failed to state a Lanham Act claim against

Penner personally.

       2.   Sufficiency      of   the       Allegations      for    Counts      One

            through Four

       Counts One through Four allege common law and federal

trademark     infringement,          cybersquatting,         and        trademark

dilution    under    New   York   General       Business     Law    §    360-l.12


12 The Court notes that when pled in connection with infringement of a
trademark, the elements necessary to prevail on the New York common law
and New York General Business Law § 360-l claims track those required
under the Lanham Act. See Artemis Mkt’g Corp. v. Rooms 2 Go Furniture,
Inc., No. 09 Civ. 2413, 2009 WL 3247008, at *1 (E.D.N.Y. Oct. 6, 2009);
Nike, Inc. v. Top Brand Co. Ltd., No. 00 Civ. 8179, 2005 WL 1654859, at
*7 (S.D.N.Y. July 13, 2005). Therefore, for the purposes of this
section, the analysis with respect to Engine Capital’s claim for
trademark infringement under the Lanham Act applies to the other
counts. For this reason as well, the Court is not persuaded by
                                       41
 Case 1:21-cv-00149-VM Document 71 Filed 04/12/21 Page 42 of 47




Defendants     argue       that    these    causes        of       action    have    been

inadequately        pled    because       Engine    Capital            has   failed    to

allege      facts    suggesting          more      than        a       possibility     of

confusion, made only conclusory allegations with respect to

harm or injury, and failed to plead facts indicating bad

faith.

     The facts in the FAC are sparse. But taking them as

true and drawing reasonable inferences in Engine Capital’s

favor as it must at the motion-to-dismiss stage, the Court

cannot      conclude       that     the     allegations                underlying     the

trademark infringement and dilution claims are insufficient

at   this     stage.       The     allegations        giving            rise    to    the

cybersquatting        claim       are     deficient,           however,        requiring

dismissal of that claim.

     A   likelihood          of    confusion        is     determined           through

application of the eight Polaroid Factors. “There is no

requirement that a plaintiff address the Polaroid factors

in its pleading.” Eliya, Inc. v. Kohl’s Dep’t Stores, No.

06 Civ. 195, 2006 WL 2645196, at *3 n.2 (S.D.N.Y. Sept. 13,

2006).      “Likelihood       of        confusion     is           a    fact-intensive

analysis that ordinarily does not lend itself to a motion


Defendants’ argument that Count Four should be dismissed for lack of a
recitation of the elements or reiteration of the factual allegations
underlying those elements.
                                          42
Case 1:21-cv-00149-VM Document 71 Filed 04/12/21 Page 43 of 47




to dismiss.” Van Praagh v. Gratton, 993 F. Supp. 2d 293,

303 (E.D.N.Y. 2014) (citing cases). “A motion to dismiss

will    be    granted      for     failure         to   plead     likelihood       of

confusion only if no reasonable factfinder could find a

likelihood of confusion on any set of facts that plaintiff

could prove.” LBF Travel, Inc. v. Fareportal, Inc., No. 13

Civ. 9143, 2014 WL 5671853, at *8 (S.D.N.Y. Nov. 5, 2014)

(internal quotation marks and citation omitted). Although

the Court      has found        that Engine Capital is unlikely to

prevail      when      resolving    Engine         Capital’s      motion    for     a

preliminary injunction, the Court cannot conclude that no

reasonable factfinder could find a likelihood of confusion

on any set of provable facts. While Engine Capital has not

adduced      enough     evidence       to       establish   a     probability      of

success      in     demonstrating           a    likelihood       of    widespread

confusion,        as    needed     to       support      its      Motion    for     a

Preliminary Injunction, it is possible that Engine Capital

could at a later stage present stronger evidence that does

support a finding of likelihood of confusion. Thus, the

Court   concludes        that    the    allegations         are      sufficient    to

survive dismissal.

       Similarly,       “the     elements         necessary     to     establish    a

violation of § 43(a) of the Lanham Act do not include a
                                            43
Case 1:21-cv-00149-VM Document 71 Filed 04/12/21 Page 44 of 47




showing      of    actual         injury        or    actual    confusion.        Proof   of

actual injury would be required for an award of damages,

but    the    likelihood              of   confusion      is        sufficient     harm   to

establish         harm   to       the      plaintiff.”         Do    It   Best    Corp.   v.

Passport Software, Inc., No. 01 Civ. 7674, 2005 WL 2234651,

at    *7   (N.D.     Ill.         Sept.     12,       2005)    (citing      Web    Printing

Controls Co. v. Oxy-Dry Corp., 906 F.2d 1202, 1204 (7th

Cir. 1990)); see also Citizens Fin. Grp., Inc. v. Citizens

Nat’l Bank of Evans City, 383 F.3d 110, 131 (3d Cir. 2004)

(explaining that “the [trademark] infringement amounts to

borrowing the senior user’s reputation and goodwill, which

is an injury in and of itself”). And while it is true that

irreparable         harm      must         be   shown     for       injunctive      relief,

irreparable harm for a permanent injunction may be presumed

“upon a finding of a violation” under the Lanham Act. 15

U.S.C. § 1116(a). Thus, because it is not apparent from the

face of the FAC that Engine Capital could prove no set of

facts      establishing           a    likelihood        of    confusion,         the   FAC’s

allegations are enough to overcome a motion to dismiss.

       Whether Engine Capital has sufficiently alleged bad

faith for its cybersquatting claim is a closer issue. As

mentioned         above,      a       valid     cybersquatting            claim    requires

demonstrating that the infringing websites were registered
                                                 44
Case 1:21-cv-00149-VM Document 71 Filed 04/12/21 Page 45 of 47




with a bad faith intent to profit off of the plaintiff’s

marks.   In    defending     the    sufficiency     of   its   allegations,

Engine Capital cites various paragraphs in the FAC about

its established and well-known reputation and Defendants’

launch. Its argument seems to be that these allegations

show that Defendants entered into direct competition with

Engine Capital in the same market (that is, public equities

and shareholder activism) and must have been aware of the

strength of Engine Capital’s marks.

    Even       under   the    more    lenient      standard    governing    a

motion to dismiss, the FAC fails to state a claim of bad

faith. The FAC does not allege, even conclusorily, that

Defendants     actually      knew    of   Engine   Capital’s     marks.   And

even assuming that an inference of knowledge is reasonable

to make, the facts that Defendants were aware of the marks

and entered into direct competition with Engine Capital do

not evidence bad faith without more. Indeed, in the case

upon which Engine Capital singularly relies, Sporty’s Farm

L.L.C. v. Sportsman’s Mkt., Inc., 202 F.3d 489, 498-99 (2d

Cir. 2000), the Second Circuit found bad faith because of

evidence      that   the   domain     owner   wanted     to    register   the

domain at issue for the purpose of keeping it away from the

trademark owner in addition to evidence of awareness and
                                      45
Case 1:21-cv-00149-VM Document 71 Filed 04/12/21 Page 46 of 47




entry    into    direct       competition.         For   example,             there    was

evidence   that       the    domain     owner’s     entity      was       not    formed

until nine months after the domain name was registered and

did not begin operations until after the trademark owner

brought suit. Id. at 498. Here, on the other hand, the FAC

gives no “details about when and under what circumstances

Defendants registered” the allegedly infringing websites.

Zimmerli Textil AG v. Kabbaz, No. 14 Civ. 1560, 2015 WL

5821523, at *6 (E.D.N.Y. Sept. 30, 2015). “Without these

extra details, [Engine Capital’s] cybersquatting claim is

not plausible.” Id.

                                   IV.        ORDER

    Accordingly, it is hereby

    ORDERED that the motion of Plaintiff Engine Capital

Management,      LP     (“Engine         Capital”)       for        a     preliminary

injunction      (Dkt.       No.   40)    is   DENIED;    and        it    is    further

hereby

    ORDERED      that the         motion      so   deemed      by       the    Court    as

filed by Engine No. 1 GP LLC, Engine No. 1 NY LLC, Engine

No. 1 LLC, Engine No. 1 LP, Christopher James, and Charles

Penner (“Penner”) to dismiss the First Amended Complaint of

Engine Capital pursuant to Rules 12(b)(1) and 12(b)(6) of

the Federal Rules of Civil Procedure (see Dkt No. 36) is

                                         46
Case 1:21-cv-00149-VM Document 71 Filed 04/12/21 Page 47 of 47




DENIED IN PART and GRANTED IN PART as set forth above. In

particular, Count Two and the claims against Penner are

DISMISSED   without   prejudice,      but   Counts   One,   Three,   and

Four remain; and it is further hereby

     ORDERED   that   Engine   Capital      either   file   an   amended

complaint or notify the Court that it wishes to rest on the

complaint as filed within twenty (20) days of the date of

this Order.


SO ORDERED.

Dated:      New York, New York
            10 April 2021
                                            ________________________
                                                 VICTOR MARRERO
                                                     U.S.D.J.




                                 47
